Citation Nr: 1038104	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right upper extremity 
parasthesia, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for left upper extremity 
parasthesia, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1968 and from June 2005 to January 2006.
 
These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that it has recharacterized the claims 
for service connection for right and left upper extremity 
parasthesia to include all theories of entitlement, specifically 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.  In this 
regard, the Board notes that during the August 2010 hearing, the 
Veteran testified that while he served in Iraq he was fairly 
close to burn pits where a variety of things were burned and that 
he first notice numbness and burning sensation in his hands in 
fingertips while in Iraq.  

In light of the above, the Board finds that the Veteran has not 
received VCAA letters providing him with notice of the 
requirements to establish a claim of service connection for an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117 nor has the RO considered such 
theory of entitlement.   Accordingly a remand is required for the 
RO to provide the Veteran with correspondence that addresses the 
notice and duty to assist requirements of the VCAA, as it 
specifically pertains to service connection for undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117 and for consideration of the RO in the first 
instance. 

Furthermore, although the Veteran was afforded a QTC examination 
in July 2006 that noted the Veteran's complaints of numbness, 
tingling, and abnormal sensation in the Veteran's upper arms, 
bilaterally, the examiner opined there was no pathology to render 
a diagnosis.  However, the examiner did not opine whether such 
complaints were related to service, to include as due undiagnosed 
illness or other qualifying chronic disability, pursuant to 38 
U.S.C.A. § 1117.  Therefore, the Board finds that a new VA 
neurological examination is necessary to resolve the claims for 
service connection on appeal.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran VCAA 
notice in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159(b), (c), and any 
other applicable legal precedent.  The RO 
should inform the Veteran of the 
information and evidence necessary to 
establish entitlement to service connection 
due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117 (West 2002).

2.  Thereafter, schedule the Veteran for a 
VA neurological examination by an 
appropriate examiner to determine the 
nature and etiology of the Veteran's 
claimed numbness and burning sensation in 
the hands and fingers, bilaterally.  All 
necessary tests should be performed (to 
include EMG and NCS testing), and a 
rationale for all opinions provided. The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination. 

Following completion of the examination and 
review of the claims file, the examiner 
should indicate the following for the 
claimed right and left upper extremity 
paresthesia: (a) Whether the Veteran has a 
disability manifested by numbness and 
burning sensation in the hands and fingers 
which can be attributed to a known clinical 
diagnosis. (b) If so, the examiner should 
indicate whether it is as likely as not 
that the diagnosed disorder is related to 
the Veteran's military service, to include 
service in the Persian Gulf. (c) If there 
is no diagnosed disability that the 
Veteran's claimed condition can be 
attributed to, the examiner should state 
whether there are objective manifestations 
of disability that represent an undiagnosed 
illness or other qualifying chronic 
disability, and whether the disorder is 
related to the Veteran's service in the 
Persian Gulf.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate each of the claims on appeal 
in light of all pertinent evidence and 
legal authority, to include as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

4.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


